Citation Nr: 1001324	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-17 408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bipolar disorder.

2.  Entitlement to service connection for stroke residuals, 
claimed as secondary to service-connected left leg varicose 
veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1975 to June 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The claim was Remanded by the Board 
in December 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2007, the Board remanded this claim so that a VA 
examination could be conducted to determine the etiology of 
the Veteran's bipolar disorder.  The physician was asked to 
provide an opinion as to "whether it is at least as likely 
as not (50 percent or greater probability) that the Veteran 
manifested bipolar disorder in service or manifested a 
psychosis within one year following service."  The VA 
psychologist who examined the Veteran in March 2008 provided 
a diagnosis of bipolar disorder, not otherwise specified, but 
was unable to offer an opinion as to whether the bipolar 
disorder manifested in or was related to the Veteran's 
military service without resorting to mere speculation.  A 
medical opinion that is too speculative to establish medical 
nexus is also inadequate to rule out medical nexus.  McLendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006).  An addendum 
opinion is necessary.  Unfortunately, a remand is required in 
this case to obtain such opinion.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the claim so that the Veteran is afforded every possible 
consideration.

The Veteran has indicated to VA medical providers that he is 
in receipt of disability benefits administered by the Social 
Security Administration (SSA), in part, for an affective 
disorder.  Under 38 U.S.C.A § 5103A(c)(3), VA is required to 
obtain relevant records held by any Federal department or 
agency that the claimant adequately identifies and authorizes 
the Secretary to obtain.  See Diorio v. Nicholson, 20 Vet. 
App. 193, 199-200 (2006).  VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim, and the 
Board cannot determine that available SSA records would not 
be relevant to the Veteran's claims.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).  

While a copy of the SSA's award decision is of record, the 
claims file does not reflect that the Veteran's records 
underlying that award decision have been obtained. See Lind 
v. Principi, 3 Vet. App. 493 (1992); Murinscak v. Derwinski, 
2 Vet. App. 363 (1992).  Although not dispositive as to an 
issue that must be resolved by VA, any relevant findings made 
by the Social Security Administration are evidence which must 
be considered.  See White v. Principi, 243 F. 3d 1378 (Fed. 
Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact SSA and 
request all decisions and medical 
records associated with the award of 
SSA benefits to the Veteran.  Any 
records received should be associated 
with the claims folder.

2.  The Veteran should be afforded an 
opportunity to identify any VA or non-
VA provider who has advised him that he 
has a current psychiatric disorder 
which began during, was manifested 
during, or is a result of, his military 
service.  If the opinion was rendered 
by a VA provider, the Veteran should 
identify the VA facility and the 
approximate date the Veteran was seen 
by the provider who expressed the 
favorable opinion.  The Veteran should 
be advised to submit such opinion in 
writing.  

The Veteran should be afforded the 
opportunity to identify any provider 
who has advised him that a 
cardiovascular accident (CVA) might be 
related to his service-connected 
varicose vein disability.  The Veteran 
should be advised to submit such 
opinion in writing.  

3.  The records of any identified non-
VA provider should be requested.  

VA treatment records from the 
identified facility(ies) for the 
relevant dates should be obtained.

4.  After SSA records, and any identified VA 
or non-VA clinical records, have been 
obtained, the claims file should be returned 
to the VA psychologist who conducted March 
2008 VA examination for an addendum opinion, 
if available.  The examiner should state 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a current psychiatric disorder 
which was manifested during, incurred during, 
or is etiologically related to the Veteran's 
April 1975 to June 1975 period of military 
service, or otherwise is a result of a disease 
or injury incurred during that service.  

If the examiner concludes that the Veteran has 
a current psychiatric disorder which pre-
existed the Veteran's military service, the 
examiner should so state, and explain the 
rationale for the opinion.  Then, the examiner 
should state whether it is at least as likely 
as not (50 percent or greater probability) 
that the Veteran's pre-existing psychiatric 
disorder was aggravated, that is permanently 
aggravated beyond the expected natural course 
of the disorder, during the Veteran's service.  
The examiner should provide rationale for any 
opinion expressed.

If the examiner is unable to provide the 
requested opinion, then the claim should be 
reviewed by a panel (board) of two examiners, 
with, at a minimum, one Board-certified 
psychiatrist, if possible.  All indicated 
diagnostic testing should be conducted.   If 
no diagnostic testing is deemed to be 
necessary, a rationale for such findings must 
be recorded in the report.  The panel report 
should discuss the results of diagnostic 
testing and sufficiency of testing conducted.  
The report should discuss review of pertinent 
documents.  The board should issue a consensus 
examination report.  The board's consensus 
opinion should address each of these 
questions:

(a)  Is it is at least as likely as not (50 
percent or greater probability) that the 
Veteran has a current psychiatric disorder 
which was manifested during, incurred during, 
or is etiologically related to the Veteran's 
April 1975 to June 1975 period of military 
service, or otherwise is a result of a disease 
or injury incurred during that service.  

(b)  If the board concludes that the Veteran 
has a current psychiatric disorder which pre-
existing the Veteran's military service, is it 
is at least as likely as not (50 percent or 
greater probability) that the Veteran's pre-
existing psychiatric disorder was aggravated, 
that is permanently aggravated beyond the 
expected natural course of the disorder, 
during the Veteran's service from April 1975 
to June 1975.  

5.  After SSA records have been obtained, and 
any other records identified by the Veteran 
have been associated with the claims files, 
review the evidence relevant to the Veteran's 
claim that he sustained a CVA as a result of 
service-connected varicose veins.  If any 
provider has rendered an opinion which 
suggests that a CVA sustained by the Veteran 
was possibly related to the Veteran's history 
of service-connected varicose veins, or the 
evidence otherwise suggests such a 
relationship, determine whether further 
development of the claim, to include obtaining 
VA examination, is required.  

6.  Then, readjudicate each claim on appeal.  
If any claim on appeal is not fully granted, 
issue a supplemental statement of the case, 
before returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


